Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed on 1/29/2021.
Claims 1-19 and 22 are pending for this examination.
Claims 1-8, 15, and 22 were amended.
Claims 20-21 and 23-25 were cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11, 13, 15-18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2014/0281432), herein referred to as Anderson ‘432.
claim 1, Anderson ‘432 teaches an apparatus (see Abstract; see Fig. 2, processor 200) comprising: decode circuitry to decode an instruction having fields for an opcode, a source matrix operand identifier, and a destination matrix operand identifier (see Fig. 2, instruction decoder 228; see Paragraphs 0034-0035, wherein the instruction decoder 228 decodes a received instruction into one or more micro-operations by parsing the instruction into an opcode and corresponding data and control fields; see Paragraph 0054 wherein the system includes source register pointer and destination register pointers in the register alias table (RAT) 421, see Fig. 4, which are then used to implement move instructions; also see Paragraph 0017), wherein the opcode is to indicate that execution circuitry is to move each data element of the identified source matrix operand to corresponding data element position of the identified destination matrix operand (see Paragraphs 0034-0035, wherein the instruction decoder 228 decodes a received instruction into one or more micro-operations by parsing the instruction into an opcode and corresponding data and control fields; see Figs. 5-11C, wherein move instructions are being implemented; Examiner points out that a move instruction / move operation is simply moving data from a source to a destination, where if the data being moved is a matrix, then the implementing of a move instruction to transfer data from source to destination would inherently move each data element of the source matrix to a corresponding position in the destination matrix as is the nature of what a basic move instruction is); and execution circuitry to execute the decoded instruction according to the opcode to move each data element of the identified source matrix operand to corresponding data element position of the identified destination matrix operand (see Fig. 2, out of order engine 203 and execution block 211, wherein execution block would handle the execution of instructions, i.e. implement the move instruction).
claim 8 is a method claim; claim 15 is a non-transitory machine-readable medium claim; and claim 22 is a system claim that recites the same limitations as claim 1 above.  Referring to claim 8, Anderson ‘432 teaches a method (see Abstract) comprising the steps to operate the apparatus of claim 1 above (see above rejection of claim 1).  Referring to claim 15, Anderson ‘432 teaches a non-transitory machine-readable medium storing an instruction which causes a processor to perform a method (see Abstract; see Paragraph 0132), the method comprising the steps to operate the apparatus of claim 1 above (see above rejection of claim 1).  Referring to claim 22, Anderson ‘432 teaches a system (see Abstract; see Fig. 2, processor 200) comprising: a processor (see Fig. 2, processor 200); and an accelerator coupled to the processor (see Fig. 1, wherein a graphics accelerator 112 can be coupled to the processor in a system 100; see Paragraph 0027), the accelerator including: the circuitry of the apparatus of claim 1 above (see above rejection of claim 1).  Therefore, claims 8, 15, and 22 are rejected for the same reasoning as set forth above.
As to claims 2, 9, and 16, Anderson ‘432 teaches the apparatus of claim 1 (see Abstract; see Fig. 2, processor 200), wherein the opcode defines a size of each data element of the source and destination matrix operands (see Paragraphs 0034-0035, wherein the instruction decoder 228 decodes a received instruction into one or more micro-operations by parsing the instruction into an opcode and corresponding data and control fields, and wherein instructions in the system operate on data elements that can have sizes of byte, word, doubleword, quadword, etc.).
As to claims 3, 10, and 17, Anderson ‘432 teaches the apparatus of claim 2 (see Abstract; see Fig. 2, processor 200), wherein the size of each data element of the source and destination matrix operands is a doubleword (see Paragraph 0034, wherein instructions in the system operate on data elements that can have sizes of byte, word, doubleword, quadword, etc.).
claims 4, 11, and 18, Anderson ‘432 teaches the apparatus of claim 2 (see Abstract; see Fig. 2, processor 200), wherein the size of each data element of the source and destination matrix operands is a word (see Paragraph 0034, wherein instructions in the system operate on data elements that can have sizes of byte, word, doubleword, quadword, etc.; Examiner points out that in implementing move instructions / move operations, the source and destination would have to have the same type for the data, otherwise an error would occur, wherein a basic move instruction without any intervening operations would not change the size of the data, hence the source size should be the same as the destination size as the only thing being done was a move).
As to claims 6 and 13, Anderson ‘432 teaches the apparatus of claim 1 (see Abstract; see Fig. 2, processor 200), wherein the source matrix operand is a plurality of registers to represent a matrix (see Paragraphs 0056-0057, wherein the MIT may be a two-dimensional array having a plurality of rows representing registers being tracked; see Figs. 5-11c).

Allowable Subject Matter
Claims 5, 7, 12, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner points out that the dependent claims are indicated as allowable subject matter due to the implication that the destination matrix is a larger matrix size than the source matrix, where there would be extra columns or rows, in which dependent claims 5, 12, and 19 address this and how to handle the extra columns and unconfigured rows of the destination matrix, thereby allowing the move operation to place the source matrix into a larger destination matrix.

Response to Arguments
Applicant’s arguments, mailed 1/29/2021, have been fully considered but they are not deemed to be persuasive.

Applicant’s arguments that Nair ‘747 does not teach the independent claims, particularly in that Nair ‘747 performs some operations on the data in between moving the data from a source to matrix (see Pages 7-10) are moot in view of new grounds of rejection stated above that were necessitated by Applicant’s amendment.  

In summary, Anderson ‘432 teaches the claimed invention as set forth above.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baum et al. (US 10,719,323) teaches a system for moving matrices between a source and destination, wherein a compress operation is done prior to moving the data and a decompress operation is done after receiving the data.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL SUN/Primary Examiner, Art Unit 2183